Title: To John Adams from John Steele, 5 October 1798
From: Steele, John
To: Adams, John



Sir,
Trenton October 5th. 1798

            I beg leave to present you the enclosed address from the Guilford regiment of Militia in North Carolina. There is one circumstance respecting it which I take pleasure in mentioning; the Muster was held, and the address agreed to on the very spot of ground where the memorable battle was fought between the American and British armies commanded by General Greene, and Lord Cornwallis on the 15th. of March 1781.— From this action the three southern states derived an almost immediate deliverance, and I believe I may add that it was among the principal causes which contributed to the capture of his Lordships army at York town in the Autumn following.
            
            I have the honor to be Sir, / With the most profound respect & veneration / Your obedient & humble servant
            
            
            Jno. Steele
            
          